Citation Nr: 0619299	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  05-00 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right wrist fracture with arthritis.  


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 21, 1967, to 
September 11, 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.


FINDING OF FACT

The veteran's right wrist disability is currently manifested 
by limitation of motion; the wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist fracture with arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5oo3, 5010, 5214, 5215 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for his 
service-connected right wrist disability.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the veteran was provided VCAA notice in 
a letter mailed in March 2004, prior to the RO's initial 
adjudication of the claim for service connection.  Although 
this letter did not inform the veteran of the criteria for 
evaluating his wrist disability, he was informed of the 
applicable criteria through the statement of the case issued 
in September 2004 and this additional notice did not result 
in the veteran submitting or identifying any additional 
pertinent evidence.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher initial rating, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that a 
higher initial rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The Board also notes that all pertinent evidence has been 
obtained in this case, and the veteran has been afforded an 
appropriate VA examination.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the RO were 
insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of the major wrist warrants a 10 percent rating if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Ankylosis of the major wrist warrants a 50 percent evaluation 
if it is unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation.  Ankylosis in any other 
position, except favorable, warrants a 40 percent evaluation.  
Favorable ankylosis in 20 to 30 degrees of dorsiflexion 
warrants a 30 percent evaluation.  Extremely unfavorable 
ankylosis will be rated as loss of use of the hands under 
diagnostic code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 
5214.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right wrist disability which is currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2005).  

The veteran contends that the symptomatology associated with 
his right wrist disability is more severe than is 
contemplated by the currently assigned rating because he does 
not have full movement or flexibility in his right wrist and 
since he is right-hand dominant, this limitation 
significantly decreases his quality of life.

The veteran is currently in receipt of the maximum evaluation 
authorized for limitation of motion of the major wrist 
without ankylosis.  

During his VA examination in June 2004, the veteran was found 
to have pain-free range of  motion with radial deviation, 0 
to 22 degrees; ulnar deviation, 0 to 22 degrees; palmar 
flexion, o to 35 degrees and dorsiflexion 0 to 30 degrees.  

VA examination results reveal that the veteran complained of 
pain in the posterior aspect of the right hand, which he 
graded as a 6 out of 10 and described as chronic, constant 
and worse with repetitive use.  The veteran also complained 
of stiffness, weakness and swelling in the right hand after 
repetitive use as well as marked instability during certain 
work-related and every day tasks.  According to the veteran, 
he does not experience any locking of the wrist but, he does 
experience marked fatigue and lack of endurance in his 
dominant right hand.  The VA examination report also 
indicates that according to the veteran, at least once a 
week, for up to 24 hours, "...his right wrist hurts so much in 
the back of the hand that he is 100% limited in any motion 
without pain."  

As the VA medical examiner's report shows, the veteran 
described a myriad of symptoms associated with his disability 
but he never the less clearly retains substantial, useful 
motion of his wrist.  The Board notes that the 100 percent 
limitation of motion due to pain that the veteran complains 
of does not meet the criteria for ankylosis because such 
limitation does not represent the overall disability picture 
as it is limited in duration, i.e., once a week for 24 hours 
as opposed to something experienced on a constant basis.

The Board has also reviewed the veteran's complaints under 
the provisions of Deluca v. Brown.  The evidence does show 
that the veteran experiences functional impairment as well as 
limitations on his activities of daily life and employment 
due to his right wrist disability.  See 38 C.F.R. § 4.40 and 
4.45.  The veteran is right hand dominant and earns his 
living as a landscaper.  During his VA examination in June 
2004, the VA examiner found that grip strength in the 
veteran's right hand, which is his dominant hand, had 
decreased at fifty pounds per square inch and grip strength 
in his left hand had increased at sixty pounds per square 
inch.  There was also objective evidence of pain on motion 
during the examination.  In addition, the veteran reported 
during his VA examination that due to his right wrist 
disability, he experiences such problems as marked 
instability with hammering, inability to hold on to coffee 
mugs, inability to get off of the ground without a great deal 
of difficulty, problems with shoveling and turning 
screwdrivers, difficulty with such daily activities as 
writing, making change and getting dressed.  The veteran 
contends that the pain,, stiffness, weakness, swelling, 
fatigue, lack of endurance and instability he experiences 
increases his risk of injury and causes him to be less 
available for work and family.

The Board acknowledges the veterans complaints regarding the 
symptoms and problems he experiences as a result of his right 
wrist disability.  However, the evidence shows that despite 
his disability, the veteran is still able to function and use 
his wrist on a daily basis.  As previously stated, at the 
most, the veteran is not able to use his wrist due to pain 
once a week for a period of 24 hours.  Additionally, the 
veteran has been able to use his wrist while performing 
manual labor, in particular, successfully operating a small 
landscaping business with his son, since his discharge from 
the military.  The evidence does not show and the veteran 
does not suggest that he has been required to change 
occupations because of his disability.  In sum, when all 
pertinent disability factors are considered, the evidence 
clearly establishes that the veteran retains useful motion of 
his wrist and therefor is not entitled to a higher evaluation 
on the basis of ankylosis.  

The veteran also contends that the fact that his dominant 
hand is affected justifies him receiving a higher evaluation 
for his disability.  The Board acknowledges the veteran's 
contention but finds that a higher evaluation is still not 
warranted because the assigned rating is based upon 
functional impairment of the dominant wrist.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran is not entitled to more 
than a 10 percent rating for his right wrist disability for 
any portion of the initial rating period.  

Other Considerations

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a higher initial rating for a right wrist 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


